56 N.Y.2d 760 (1982)
Anthony Schreiber et al., Appellants,
v.
State of New York, Respondent. (Claim No. 60747.)
Court of Appeals of the State of New York.
Decided May 18, 1982.
David M. Levy for appellants.
Robert Abrams, Attorney-General (Dennis Hurley of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order reversed, with costs, and the judgment of the Court of *762 Claims reinstated. The trial court found that the northerly and southerly parcels had a highest and best use, both before and after the taking, of agriculture with a potential for future industrial development of the northern parcel. The court valued the property in accordance with this highest and best use and, as such, could properly consider the consequential injury to the northerly parcel as a result of loss of access between the parcels. Here, the court by necessary implication found that the remaining access was unsuitable. There is support in the record for this finding and the award should not be disturbed (see Priestly v State of New York, 23 N.Y.2d 152; Beh v State of New York, 56 N.Y.2d 576).